UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1796


ERWIN B. PATTERSON, JR.,

                Plaintiff - Appellant,

          v.

CITY OF CHESAPEAKE; COMMONWEALTH OF VIRGINIA; STEPHEN E.
MILLS;   JOHN    C.   LUMPKIN   P.C.;   TEIDE   ENTERPRISES,
INCORPORATED; TOWNE BANK; CITY OF NORFOLK POLICE DEPARTMENT;
CITY OF CHESAPEAKE POLICE DEPARTMENT; WILLIAM T. HODSDEN;
W.A. COPELAND; STUART GORDON; CITY OF NORFOLK; CLARENDON
NATIONAL INSURANCE COMPANY,

                Defendants - Appellees.




                           No. 08-1928


ERWIN B. PATTERSON, JR.,

                Plaintiff - Appellant,

          v.

CITY OF CHESAPEAKE; STEPHEN E. MILLS; JOHN C. LUMPKIN P.C.;
TEIDE ENTERPRISES, INCORPORATED; CITY OF CHESAPEAKE POLICE
DEPARTMENT; STUART GORDON; CLARENDON NATIONAL INSURANCE
COMPANY,

                Defendants – Appellees,

          and
COMMONWEALTH OF VIRGINIA; TOWNE BANK; CITY OF NORFOLK POLICE
DEPARTMENT; WILLIAM T. HODSDEN; W.A. COPELAND; CITY OF
NORFOLK,

                   Defendants.




                            No. 08-2268


ERWIN B. PATTERSON, JR.,

                   Plaintiff - Appellant,

             v.

JOHN C. LUMPKIN P.C.,

                   Defendant – Appellee,

             and

CITY OF CHESAPEAKE; COMMONWEALTH OF VIRGINIA; STEPHEN E.
MILLS; TEIDE ENTERPRISES, INCORPORATED; TOWNE BANK; CITY OF
NORFOLK POLICE DEPARTMENT; CITY OF CHESAPEAKE POLICE
DEPARTMENT; WILLIAM T. HODSDEN; W.A. COPELAND; STUART
GORDON; CITY OF NORFOLK; CLARENDON NATIONAL INSURANCE
COMPANY,

                   Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00611-RAJ-FBS)


Submitted:    February 19, 2009             Decided:   February 23, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.

                                    2
Erwin B. Patterson, Jr., Appellant Pro Se.     Catherine Hanson
Lindley, Grady A. Palmer, CHESAPEAKE CITY ATTORNEY’S OFFICE,
Chesapeake, Virginia, Stephen Michael Hall, Assistant Attorney
General, Richmond, Virginia, Marshall Allen Winslow, Jr.,
WOLCOTT, RIVERS & GATES, Virginia Beach, Virginia, Sara Ashley
John, M. RICHARD EPPS, PC, Virginia Beach, Virginia, Robert
Henry Burger, WILLIAMS MULLEN, Virginia Beach, Virginia, Andrew
Richard Fox, Assistant City Attorney, Norfolk, Virginia, Joseph
Franklin Verser, JONES, BLECHMAN, WOLTZ & KELLY, PC, Newport
News, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

              In these consolidated cases, Erwin B. Patterson, Jr.,

seeks    to    appeal    the     district    court’s      orders       cumulatively

dismissing     all    defendants    from    this    civil    action.         We   have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for   the     reasons   stated      by    the     district     court.

Patterson v. City of Chesapeake, No. 2:07-cv-00611-RAJ-FBS (E.D.

Va. June 20, 2008;             Aug. 8, 2008; filed Sept. 30 & entered

Oct. 2, 2008).        We further grant Patterson’s motion to proceed

on appeal in forma pauperis, but deny his motion to admit new

evidence.      We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented         in   the    materials

before   the    court   and     argument    would   not     aid      the   decisional

process.

                                                                             AFFIRMED




                                        4